Title: To James Madison from an Unidentified Correspondent, 1 January 1824
From: 
To: Madison, James


        
          Sir
          Boston Jany. 1st. 1824
        
        After wishing you the usual Compliments of this day, permit a Stranger to address you on as important a subject as ever can come before the Councills of our Country, and which is soon to come under the consideration of Congress. I refer to a national Bankrupt Act. Let me intreat your Interest in its favour. My feeble abellities to add arguments to Vindicate the measure

are small indeed, but my weight of suffering for want of it are great; a Slave in Algiers has less to complain of than I have, to see myself surrounded by an Increaseing Family, and no money & no Credit to commence Business with, to support them. Affraid to ask the assistance of any Friend to aid me in new Business, least their property in my hands should be seized to pay old Creditors, & my Friends are too proud to allow me to do Business in their names on a small & pitifull scale, & unwilling to resque my success in extensive Business under my present embarrasments. There is no chance to compell a settlement of my old concerns with my Creditors for want of Laws to coerce absent Creditors, Administrators of deceesed Creditors; assignees of other Insolvents, Agents for Insurance Companies disolved & scattered—some Creditors unwilling, who had rather wait a turn of fortune in the hopeless Insolvents circumstances, least they should have the dire misfortune to see him prosperous, and they pr. Chance in his situation, and I may add a large class of Mankind that are prosperous who wish the Unfortunate Man out of their way, that they or their Sons may take his stand in Business, they condesending sometimes to receive him as Clerk or in some more menial Capacity with a scanty pittance that would Starve the Bear of our Forrest. Those are some of the obstacles that prevent the Unfortunate Man from Settling his old Concerns. Permit me to observe further respecting myself, that I have proudly seen my hard earnings wasting dureing the long Embargo & the War that followed, and when told by the Wife of my bosom (anxious for the support & Education of an encreesing Family) that I was approving an Embargo that directly distroyed my Business & futer prospects, my Reply was “I should leave a Free Country to my Children.[”] But what do I now live to see? I live to see some of my Sons entering into Merchantile persuits with no aid of Credit or Property from me, and perhaps the first pretended Friend that may offer his services, It may be with designs to Credit him with unsaleable or high charged goods, & continue to support him untill he can obtain Credit of others, & then withdraw his own pay for the bad bargains sold his young Customer, thus a wound on his futer industry & earnings may be inflicted which will eventualy bring on a Bankruptcy, to avoid which, as we have no laws to induce him to stop and pay what he can, and begin on his dear bought experience, he continues on untill all his friends feel the Evil of his Bankruptcy. This is only a Common case with thousands of young men.
        Let me end with a few questions? Is it benificial that all those now Suffering under misfortune should in self defence teach their Children never to hazard the loss of a Cent in the Cause of their unfeeling Government, or put any thing at hazard for the benifit of their Country.
        To have no friendship, or attachment to those States that oppose a Bankrupt Act, but allways to consider them as the sole cause of their Continuing in worse than Egyptian bondage, if Unfortunate.
        
        That as those States opposed to a Bankrupt Act, are not subject to the usual misfortunes of the Merchant, they will not in turn be commiserated if they are visited by a foreign Enemy or domestic troubles.
        That Societies must be resorted to in every Merchantile City who will generate sentiments hostile to the opposers of a Bankrupt Act, and unfriendly to their Interests and wellfare.
        That the object of the opposers is not the general welfare, but to maintain State Laws that now bid defiance to the fair demands of Creditors by protecting Lands & Slaves from attachment.
        Is it not better to lessen the number of Active men now unemployed, have their Industry & friendship, allow them with others to enjoy the blessings of a prosperous Country & its improvements, and to Bless those benevolent men who have purchased a Louisiana & who has established Canals & Steam boats.
        As you have not the Burthen of Publick Business to encumber your time, you may be more able to dispationately consider the arguments in favour of such an Act, and give it your Support.
        When Speaking with a Judge of our Supreme Court in this City, and asking him if he did not think a National Bankrupt Act wanted, he replied he allways it necessary, but observed the Virginia delagation has been Unanimous against it, and will be so while their lands and slaves are protected as they now are. Thus you see the General Sentiment that prevails here.
        It is asked can Virginia Consider the Land-holder & Speculator, and feel nothing for the men who are the Instruments of the Public Revenue. Will not the Insolvents feel themselves unjustly neglected by his Goverment, & that the Goverment will be justly dealt by, if in their desperation, they should Systimatically defraud the Revenue by aiding those inclined so to employ them. Foreigners would consider the United States more honourable & Just by the passing of a Bankrupt Law, and it may be so modified that no farmer or planter should be the subjects of it, unless they voluntarily became so.
        Indeed if the Law existed two years, it would release at least One hundred thousand drones.
        Let not an Unfortunate Citizen appeal to your Compassion in vain. With all Due Respect I am Sir your Friend & Very Hum Sert.
        
          Misfortune
        
        
          P.S. The writer of this has never allowed himself to injure the Public Revenue a Cent in all his Concer[n]s.
        
      